--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
 
 
 
ESCROW AGREEMENT


THIS ESCROW AGREEMENT, dated as of June 22, 2015 ("Escrow Agreement"), is by and
among MELA Sciences, Inc., a Delaware corporation ("Purchaser"),  PhotoMedex,
Inc., a Nevada corporation ("Seller"), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as escrow agent hereunder ("Escrow Agent").


BACKGROUND


A.  Purchaser, Seller and PhotoMedex Technology, Inc., a Delaware corporation
("P-Tech"), have entered into an Asset Purchase Agreement (the "Underlying
Agreement"), dated as of May 29, 2015, pursuant to which Purchaser is purchasing
certain assets of Seller and P-Tech.  The Underlying Agreement provides that
Purchaser shall deposit on behalf of the Seller the Escrow Funds (defined below)
in a segregated escrow account to be held by Escrow Agent for the purpose of
indemnifications that may become due to Purchaser pursuant to the Underlying
Agreement.


B.  Escrow Agent has agreed to accept, hold, and disburse the funds deposited
with it and the earnings thereon in accordance with the terms of this Escrow
Agreement.


C.  Purchaser and Seller have appointed the Representatives (as defined below)
to represent them for all purposes in connection with the funds to be deposited
with Escrow Agent and this Escrow Agreement.




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:




1.            Definitions.  The following terms shall have the following
meanings when used herein:


"Claim Notice" shall have the meaning set forth in Section 6(a).


"Escrow Funds" shall mean the funds deposited with Escrow Agent pursuant to
Section 3 of this Agreement, together with any interest and other income
thereon, subject to increase from time to time as set forth in Section 8.4 of
the Underlying Agreement, which is set forth in full in Appendix A to this
Escrow Agreement (the "Escrow Provision").


"Escrow Period" shall mean the period commencing on the date hereof and ending
at the close of Escrow Agent's business day on June 22, 2016 unless earlier
terminated pursuant to this Escrow Agreement.


"Indemnity Claim" shall have the meaning set forth in Section 6(a).


"Indemnified Party" shall have the meaning set forth in Section 11.


"Joint Written Direction" shall mean a written direction executed by the
Representatives and directing Escrow Agent to disburse all or a portion of the
Escrow Funds or to take or refrain from taking any other action pursuant to this
Escrow Agreement.


"Purchaser Representative" shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by Purchaser and
delivered to Escrow Agent and the Seller Representative in accordance with the
notice provisions of this Escrow Agreement, to act as its representative under
this Escrow Agreement.


"Representatives" shall mean the Purchaser Representative and the Seller
Representative.
 
 
 
 

--------------------------------------------------------------------------------

 


"Seller Representative" shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by Seller and
delivered to Escrow Agent and the Purchaser Representative in accordance with
the notice provisions of this Escrow Agreement, to act as its representative
under this Escrow Agreement.


2.            Appointment of and Acceptance by Escrow Agent.  Purchaser and
Seller hereby appoint Escrow Agent to serve as escrow agent hereunder.  Escrow
Agent hereby accepts such appointment and, upon receipt by wire transfer of the
Escrow Funds in accordance with Section 3 below, agrees to hold, invest and
disburse the Escrow Funds in accordance with this Escrow Agreement.


3.            Deposit of Escrow Funds.  Simultaneously with the execution and
delivery of this Escrow Agreement, Purchaser, on behalf of the Seller, will
transfer the Escrow Funds in the amount of $750,000 (Seven Hundred Fifty
Thousand Dollars), by wire transfer of immediately available funds, to an
account designated by Escrow Agent.  Seller shall make additional deposits of
Escrow Funds to the extent required under the Escrow Provision.


4.            Disbursements of Escrow Funds.  Escrow Agent shall disburse Escrow
Funds at any time and from time to time, upon receipt of, and in accordance
with, a Joint Written Direction.  Such Joint Written Direction shall contain
complete payment instructions, including wiring instructions or an address to
which a check shall be sent.  Upon the expiration of the Escrow Period and
receipt by Escrow Agent from Seller of complete payment instructions in writing,
Escrow Agent shall distribute to Seller, as promptly as practicable, but in any
event within two(2) business days, any remaining Escrow Funds not subject to a
Claim Notice.  Prior to any disbursement, Escrow Agent shall have received
reasonable identifying information regarding the recipient such that Escrow
Agent may comply with its regulatory obligations and reasonable business
practices, including without limitation a completed United States Internal
Revenue Service ("IRS") Form W-9 or original IRS Form W-8, as applicable.  All
disbursements of funds from the Escrow Funds shall be subject to the fees and
claims of Escrow Agent and the Indemnified Parties pursuant to Section 11 and
Section 12 below.


5.            Suspension of Performance; Disbursement into Court.  If, at any
time, (i) there shall exist any dispute between Purchaser, Seller or the
Representatives with respect to the holding or disposition of all or any portion
of the Escrow Funds or any other obligations of Escrow Agent hereunder, (ii)
Escrow Agent is unable to determine, to Escrow Agent's sole satisfaction, the
proper disposition of all or any portion of the Escrow Funds or Escrow Agent's
proper actions with respect to its obligations hereunder, or (iii) the
Representatives have not, within 10 calendar days of the furnishing by Escrow
Agent of a notice of resignation pursuant to Section 8 hereof, appointed a
successor Escrow Agent to act hereunder, then Escrow Agent may, in its sole
discretion, take either or both of the following actions:


a.            suspend the performance of any of its obligations (including
without limitation any disbursement obligations) under this Escrow Agreement
until such dispute or uncertainty shall be resolved to the sole satisfaction of
Escrow Agent or until a successor Escrow Agent shall have been appointed.


b.            petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction, in any venue convenient
to Escrow Agent, for instructions with respect to such dispute or uncertainty,
and to the extent required or permitted by law, pay into such court, for holding
and disposition in accordance with the instructions of such court, all Escrow
Funds, after deduction and payment to Escrow Agent of all fees and expenses
(including court costs and attorneys' fees) payable to, incurred by, or expected
to be incurred by Escrow Agent in connection with the performance of its duties
and the exercise of its rights hereunder.


Escrow Agent shall have no liability to Purchaser, Seller or the
Representatives, their respective owners, shareholders or members or any other
person with respect to any such suspension of performance or disbursement into
court, specifically including any liability or claimed liability that may arise,
or be alleged to have arisen, out of or as a result of any delay in the
disbursement of the Escrow Funds or any delay in or with respect to any other
action required or requested of Escrow Agent.

--------------------------------------------------------------------------------



6.            Resolutions & Disbursement of Claims. If during the Escrow Period
Purchaser elects to make a claim for indemnity against the Seller, then the
procedures for administering and resolving such claims shall be as follows:


(a)            If the Purchaser elects to assert a claim for indemnity (an
"Indemnity Claim"), it must (i) simultaneously give written notice of such claim
(a "Claim Notice") to the Escrow Agent and the Seller prior to the expiration of
the Escrow Period. Such Claim Notice shall include a reasonably detailed
description of the claim and the basis therefor and the amount, if known,
asserted by Purchaser for such claim (including, if appropriate, an estimate of
all costs and expenses reasonably expected to be incurred by Purchaser by reason
of such claim). Within thirty (30) calendar days after the date upon which such
Claim Notice is delivered to the Escrow Agent (the " Claim Notice Delivery
Date"), the Seller  may advise Purchaser and the Escrow Agent in writing whether
the Seller  objects to some or all of the Indemnity Claim described in the Claim
Notice.


(b)            Escrow Agent shall pay an Indemnity Claim to Purchaser in the
amount set forth in the Claim Notice (i) if the Escrow Agent has not received
from the Seller a response to the Claim Notice within thirty (30) calendar days
after the Claim Notice Delivery Date and the Purchaser has provided a written
statement to the Escrow Agent stating that Purchaser has delivered the Claim
Notice to the Seller on the Claim Notice Delivery Date, and that the Seller has
failed to object to the Indemnity Claim; or (ii) pursuant to a Joint Written
Direction.


(c)            If, within thirty (30) calendar days after the Claim Notice
Delivery Date, the Escrow Agent receives from the Seller a written objection (a
"Claim Response") to any or all (the "Contested Amount") of the Claim Notice
amount, Escrow Agent shall release to the Purchaser the amount set forth in the
Claim Notice except for the Contested Amount. Thereafter, Escrow Agent shall
release the Contested Amount only pursuant to (i) a Joint Written Direction or
(ii) the order, judgment or decree of a court of competent jurisdiction or the
award of an arbitrator chosen by Purchaser and Seller.


(d)            Escrow Agent shall have no responsibility to determine the
validity or sufficiency of any Claim Notice or Claim Response or whether any
Claim Notice or Claim Response has been received by, or to provide a copy of any
Claim Notice or Claim Response to, any of Purchaser, Seller or their respective
Representatives.


7.            Investment of Funds.  Based upon Purchaser's and Seller's prior
review of investment alternatives, in the absence of further specific written
direction to the contrary, the Escrow Agent is directed to initially invest and
reinvest the Escrow Funds in the investment indicated on Schedule B hereto.  The
Seller  may provide written instructions changing the investment of the Escrow
Funds to the Escrow Agent; provided, however, that no investment or reinvestment
may be made except in the following:  (a) direct obligations of the United
States of America or obligations the principal of and the interest on which are
unconditionally guaranteed by the United States of America; (b) U.S. dollar
denominated deposit accounts and certificates of deposits issued by any bank,
bank and trust company, or national banking association (including Escrow Agent
and its affiliates), which such deposits are either (i) insured by the Federal
Deposit Insurance Corporation or a similar governmental agency, or (ii) with
domestic commercial banks which have a rating on their short- term certificates
of deposit on the date of purchase of "A-1" or "A-l+" by S&P or "P-1" by Moody's
and maturing no more than 360 days after the date of purchase (ratings on
holding companies are not considered as the rating of the bank); (c) repurchase
agreements with any bank, trust company, or national banking association
(including Escrow Agent and its affiliates); or (d) institutional money market
funds, including funds managed by Escrow Agent or any of its affiliates;
provided that the Escrow Agent will not be directed to invest in investments
that the Escrow Agent in its sole discretion determines are not consistent with
the Escrow Agent's policy or practices.  Purchaser and Seller acknowledge that
the Escrow Agent does not have a duty nor will it undertake any duty to provide
investment advice.


If Escrow Agent has not received a written instruction from Seller at any time
that an investment decision must be made, Escrow Agent is directed to invest the
Escrow Funds, or such portion thereof as to which no written investment
instruction has been received, in the investment indicated on Schedule B
hereto.  All investments shall be made in the name of Escrow Agent.
Notwithstanding anything to the contrary contained herein, Escrow Agent may,
without notice to Purchaser and Seller, sell or liquidate any of the foregoing
investments at any time for any

--------------------------------------------------------------------------------

disbursement of Escrow Funds permitted or required hereunder.  All investment
earnings shall become part of the Escrow Funds and investment losses shall be
charged against the Escrow Funds.  Escrow Agent shall not be liable or
responsible for loss in the value of any investment made pursuant to this Escrow
Agreement, or for any loss, cost or penalty resulting from any sale or
liquidation of the Escrow Funds.  With respect to any Escrow Funds received by
Escrow Agent after twelve o'clock, p.m., Central Standard Time, Escrow Agent
shall not be required to invest such funds or to effect any investment
instruction until the next day upon which banks in St. Paul, Minnesota and the
New York Stock Exchange are open for business.


8.            Resignation or Removal of Escrow Agent.  Escrow Agent may resign
and be discharged from the performance of its duties hereunder at any time by
giving thirty (30) days prior written notice to Purchaser and Seller specifying
a date when such resignation shall take effect. Similarly, Purchaser and Seller
may remove and discharge Escrow Agent from the performance of its duties
hereunder at any time by jointly giving thirty (30) days prior written notice to
the Escrow Agent specifying a date when such removal shall take effect. Upon any
such notice of resignation or removal, Purchaser and Seller jointly shall
appoint a successor escrow agent hereunder prior to the effective date of such
resignation or removal.  If the Purchaser and Seller fail to appoint a successor
escrow agent within such time, the Escrow Agent shall have the right to petition
a court of competent jurisdiction to appoint a successor escrow agent, and all
costs and expenses (including without limitation attorneys' fees) related to
such petition shall be paid jointly and severally by Purchaser and Seller.  The
Escrow Agent shall transmit all records pertaining to the Escrow Funds and shall
pay all Escrow Funds to the successor escrow agent, after making copies of such
records as the Escrow Agent deems advisable and after deduction and payment to
the Escrow Agent of all fees and expenses (including court costs and attorneys'
fees) payable to, incurred by, or expected to be incurred by the Escrow Agent in
connection with the performance of its duties and the exercise of its rights
hereunder.  After the Escrow Agent's resignation or removal, the provisions of
this Escrow Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Escrow Agent under this Escrow Agreement.


9.            Binding Effect; Successors.  This Escrow Agreement shall be
binding upon the respective parties hereto and their heirs, executors,
successors or assigns.  If the Escrow Agent consolidates, merges or converts
into, or transfers all or substantially all of its corporate trust business
(including the escrow contemplated by this Escrow Agreement) to another
corporation, the successor or transferee corporation without any further act
shall be the successor Escrow Agent.


10.            Liability of Escrow Agent.  The Escrow Agent undertakes to
perform only such duties as are expressly set forth herein and no duties shall
be implied.  The Escrow Agent has no fiduciary or discretionary duties of any
kind. The Escrow Agent shall have no liability under and no duty to inquire as
to the provisions of any agreement other than this Escrow Agreement, including
without limitation any other agreement between any or all of the parties hereto
or any other persons even though reference thereto may be made herein.  The
Escrow Agent shall not be liable for any action taken or omitted by it in good
faith except to the extent that a court of competent jurisdiction determines
that the Escrow Agent's gross negligence or willful misconduct was the sole
cause of any loss to the Purchaser or Seller.  Escrow Agent's sole
responsibility shall be for the safekeeping and disbursement of the Escrow Funds
in accordance with the terms of this Escrow Agreement.  Escrow Agent shall not
be charged with knowledge or notice of any fact or circumstance not specifically
set forth herein.  Escrow Agent may rely upon any notice, instruction, request
or other instrument, not only as to its due execution, validity and
effectiveness, but also as to the truth and accuracy of any information
contained therein, which Escrow Agent shall believe to be genuine and to have
been signed or presented by the person or parties purporting to sign the same. 
In no event shall Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages or penalties (including, but not limited to
lost profits), even if the Escrow Agent has been advised of the likelihood of
such damages or penalty and regardless of the form of action.  Escrow Agent
shall not be responsible for delays or failures in performance resulting from
acts beyond its control, including without limitation acts of God, strikes,
lockouts, riots, acts of war or terror, epidemics, governmental regulations,
fire, communication line failures, computer viruses, power failures, earthquakes
or other disasters.  Escrow Agent shall not be obligated to take any legal
action or commence any proceeding in connection with the Escrow Funds, any
account in which Escrow Funds are deposited, this Escrow Agreement or the
Underlying Agreement, or to appear in, prosecute or defend any such legal action
or proceeding.  Escrow Agent may consult legal counsel selected by it in the
event of any dispute or question as to the construction of any of the provisions
hereof or of any other agreement or of its duties hereunder, or relating to any
dispute involving any party hereto, and shall incur no liability and shall be
fully indemnified from any liability whatsoever

--------------------------------------------------------------------------------

in acting in accordance with the advice of such counsel.  Purchaser and Seller,
jointly and severally, shall promptly pay, upon demand, the reasonable fees and
expenses of any such counsel.  Purchaser and Seller agree to perform or procure
the performance of all further acts and things, and execute and deliver such
further documents, as may be required by law or as Escrow Agent may reasonably
request in connection with its duties hereunder.


The Escrow Agent is authorized, in its sole discretion, to comply with final
orders issued or process entered by any court with respect to the Escrow Funds,
without determination by the Escrow Agent of such court's jurisdiction in the
matter.  If any portion of the Escrow Funds is at any time attached, garnished
or levied upon under any court order, or in case the payment, assignment,
transfer, conveyance or delivery of any such property shall be stayed or
enjoined by any court order, or in case any order, judgment or decree shall be
made or entered by any court affecting such property or any part thereof, then
and in any such event, the Escrow Agent is authorized, in its sole discretion,
to rely upon and comply with any such order, writ, judgment or decree which it
is advised by legal counsel selected by it is binding upon it without the need
for appeal or other action; and if the Escrow Agent complies with any such
order, writ, judgment or decree, it shall not be liable to any of the parties
hereto or to any other person or entity by reason of such compliance even though
such order, writ, judgment or decree may be subsequently reversed, modified,
annulled, set aside or vacated.


11.            Indemnification of Escrow Agent.  From and at all times after the
date of this Escrow Agreement, Purchaser and Seller, jointly and severally,
shall, to the fullest extent permitted by law, indemnify and hold harmless
Escrow Agent and each director, officer, employee, attorney, agent and affiliate
of Escrow Agent (collectively, the "Indemnified Parties") against any and all
actions, claims (whether or not valid), losses, damages, liabilities, penalties,
costs and expenses of any kind or nature (including without limitation
reasonable attorneys' fees, costs and expenses) incurred by or asserted against
any of the Indemnified Parties, whether direct, indirect or consequential, as a
result of or arising from or in any way relating to any claim, demand, suit,
action or proceeding (including any inquiry or investigation) by any person,
including without limitation Purchaser, Seller and the Representatives, whether
threatened or initiated, asserting a claim for any legal or equitable remedy
against any person under any statute or regulation, including, but not limited
to, any federal or state securities laws, or under any common law or equitable
cause or otherwise, arising from or in connection with the negotiation,
preparation, execution, performance or failure of performance in connection with
this Escrow Agreement or any transactions contemplated herein, whether or not
any such Indemnified Party is a party to any such action, proceeding, suit or
the target of any such inquiry or investigation; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for any
liability finally determined by a court of competent jurisdiction, subject to no
further appeal, to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Party. Purchaser and Seller further agree,
jointly and severally, to indemnify each Indemnified Party for all costs,
including without limitation reasonable attorney's fees, incurred by such
Indemnified Party in connection with the enforcement of Purchaser's and Seller's
indemnification obligations hereunder. Each Indemnified Party shall, in its sole
discretion, have the right to select and employ separate counsel with respect to
any action or claim brought or asserted against it, and the reasonable fees of
such counsel shall be paid upon demand by the Purchaser and Seller jointly and
severally.   The obligations of Purchaser and Seller under this Section 11 shall
survive any termination of this Escrow Agreement and the resignation or removal
of Escrow Agent.


The parties agree that neither the payment by Purchaser or Seller of any claim
by Escrow Agent for indemnification hereunder nor the disbursement of any
amounts to Escrow Agent from the Escrow Funds in respect of a claim by Escrow
Agent for indemnification shall impair, limit, modify, or affect, as between
Purchaser and Seller, the respective rights and obligations of Purchaser and
Seller under the Underlying Agreement.


12.            Compensation of Escrow Agent


(a)            Fees and Expenses.  Purchaser and Seller agree, jointly and
severally, to compensate Escrow Agent on demand for its services hereunder in
accordance with Schedule A attached hereto.  Without limiting the joint and
several nature of their obligations to Escrow Agent, the Purchaser and Seller
agree between themselves that each will be responsible for one-half of Escrow
Agent's compensation. The obligations of Purchaser and Seller under this Section
12 shall survive any termination of this Escrow Agreement and the resignation or
removal of Escrow Agent.

--------------------------------------------------------------------------------

(b)            Disbursements from Escrow Funds to Pay Escrow Agent.  Escrow
Agent is authorized to, and may disburse to itself from the Escrow Funds, from
time to time, the amount of any compensation and reimbursement of out-of-pocket
expenses due and payable hereunder (including any amount to which Escrow Agent
or any Indemnified Party is entitled to seek indemnification hereunder).  Escrow
Agent shall notify Purchaser and Seller of any disbursement from the Escrow
Funds to itself or any Indemnified Party in respect of any compensation or
reimbursement hereunder and shall furnish Purchaser and Seller copies of related
invoices and other statements.  Purchaser shall, within 5 business days after
receipt of any such notice, deposit with the Escrow Agent one-half of any amount
disbursed from the Escrow Funds to the Escrow Agent or an Indemnified Party, and
such amount shall become part of the Escrow Funds.


(c)            Security and Offset.  Seller, Purchaser and the Representatives
hereby grant to Escrow Agent and the Indemnified Parties a security interest in,
lien upon and right of offset against the Escrow Funds with respect to any
compensation or reimbursement due any of them hereunder (including any claim for
indemnification hereunder).  If for any reason the Escrow Funds are insufficient
to cover such compensation and reimbursement, Purchaser and Seller shall
promptly pay such amounts to Escrow Agent or any Indemnified Party upon receipt
of an itemized invoice.


            13.            Representations and Warranties.  Purchaser and Seller
each respectively make the following representations and warranties to Escrow
Agent:


(a)            it has full power and authority to execute and deliver this
Escrow Agreement and to perform its obligations hereunder; and this Escrow
Agreement has been duly approved by all necessary action and constitutes its
valid and binding agreement enforceable in accordance with its terms; and


(b)            each of the applicable persons designated on Schedule C attached
hereto have been duly appointed to act as authorized representatives hereunder
and individually have full power and authority to execute and deliver any Joint
Written Direction, to amend, modify or waive any provision of this Escrow
Agreement and to take any and all other actions as authorized representatives
under this Escrow Agreement, all without further consent or direction from, or
notice to, it or any other party, provided that any change in designation of
such authorized representatives shall be provided by written notice delivered to
each party to this Escrow Agreement.


14.            Identifying Information.  To help the government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify, and record information that identifies
each person who opens an account. For a non-individual person such as a business
entity, a charity, a trust, or other legal entity, the Escrow Agent requires
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may ask to see financial statements, licenses, identification and
authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.  The parties acknowledge that a portion
of the identifying information set forth herein is being requested by the Escrow
Agent in connection with the USA Patriot Act, Pub.L.107-56 (the "Act"), and each
agrees to provide any additional information requested by the Escrow Agent in
connection with the Act or any other legislation or regulation to which Escrow
Agent is subject, in a timely manner.


15.            Consent to Jurisdiction and Venue.  In the event that any party
hereto commences a lawsuit or other proceeding relating to or arising from this
Escrow Agreement, the parties hereto agree to the personal jurisdiction by and
venue in the state and federal courts in the State of New York and waive any
objection to such jurisdiction or venue. The parties hereto consent to and agree
to submit to the jurisdiction of any of the courts specified herein and agree to
accept service of process to vest personal jurisdiction over them in any of
these courts.


16.            Notices.  All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be delivered (i) by
personal delivery, or (ii) by national overnight courier service, or (iii) by
certified or registered mail, return receipt requested, or (iv) via facsimile
transmission, with confirmed receipt or (v) via email by way of a PDF attachment
thereto of an executed document.  Notice shall be effective upon receipt except
for notice via email, which shall be effective only when the recipient, by
return email or notice delivered by other method provided for in this Section
16, acknowledges having received that email (with an automatic "read receipt" or
similar notice not constituting an acknowledgement of an email receipt for
purposes of this Section 16.)

--------------------------------------------------------------------------------

Such notices shall be sent to the applicable party or parties at the address
specified below:


If to Purchaser or Purchaser Representative at:


MELA Sciences, Inc.
50 South Buckhout Street, Suite 1
Irvington, New York 10533
Facsimile: (914) 591-3701
Attention: Chief Executive Officer
with a copy, which shall not constitute notice to Purchaser, to:
Duane Morris LLP
30 South 17th Street
Philadelphia, Pennsylvania 19103-4196
Facsimile: (215) 689-4382
Attention:  Kathleen M. Shay, Esq.


If to Seller or Seller Representative at:


PhotoMedex, Inc.
100 Lakeside Drive, Suite 100
Horsham, Pennsylvania 19044
Facsimile:  (215) 619-3209
Attention:  President
with a copy, which shall not constitute notice to the Seller, to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Facsimile:  (212) 969-2900
Attention:  Paul I. Rachlin, Esq.
                  Michael E. Callahan, Esq.
 
If to the Escrow Agent at:


U.S. Bank National Association, as Escrow Agent
ATTN:  Global Corporate Trust Services
Ralph E. Jones
US Bank National Association
Global Corporate Trust Services
Two Liberty Place
50 South 16th Street, Suite 2000
Mail Station: EX-PA-WBSP
Philadelphia, PA  19102
Phone# 215-761-9314
Fax# 215-761-9412
email:  Ralph.Jones@usbank.com


and to:

--------------------------------------------------------------------------------

U.S. Bank National Association
Thomas A O'Connell
Trust Financial Management
US Bank NA
Two Liberty Place
50 S. 16th St. Suite 1950
Mail Station: EX-PA-WBSP
Philadelphia, Pa. 19102
215-761-9324
Fax (Toll Free) 855-723-6150


or to such other address as each party may designate for itself by like notice
and unless otherwise provided herein shall be deemed to have been given on the
date received.


17.            Optional Security Procedures.  In the event funds transfer
instructions, address changes or change in contact information are given (other
than in writing at the time of execution of this Escrow Agreement), whether in
writing, by facsimile or otherwise, the Escrow Agent is authorized but shall be
under no duty to seek confirmation of such instructions by telephone call-back
to the person or persons designated on Schedule C hereto, and the Escrow Agent
may rely upon the confirmation of anyone purporting to be the person or persons
so designated.  The persons and telephone numbers for call-backs may be changed
only in writing actually received and acknowledged by Escrow Agent and shall be
effective only after Escrow Agent has a reasonable opportunity to act on such
changes. If the Escrow Agent is unable to contact any of the designated
representatives identified in Schedule C, the Escrow Agent is hereby authorized
but shall be under no duty to seek confirmation of such instructions by
telephone call-back to any one or more of Purchaser or Seller's executive
officers ("Executive Officers"), as the case may be, which shall include the
titles of Chief Executive Officer, President and Vice President, as the Escrow
Agent may select. Such Executive Officer shall deliver to the Escrow Agent a
fully executed incumbency certificate, and the Escrow Agent may rely upon the
confirmation of anyone purporting to be any such officer. Purchaser and Seller
agree that the Escrow Agent may at its option record any telephone calls made
pursuant to this Section. The Escrow Agent in any funds transfer may rely solely
upon any account numbers or similar identifying numbers provided by Purchaser or
Seller to identify (a) the beneficiary, (b) the beneficiary's bank, or (c) an
intermediary bank.  The Escrow Agent may apply any of the Escrow Funds for any
payment order it executes using any such identifying number, even when its use
may result in a person other than the beneficiary being paid, or the transfer of
funds to a bank other than the beneficiary's bank or an intermediary bank
designated. Purchaser and Seller acknowledge that these optional security
procedures are commercially reasonable.


18.            Amendment, Waiver and Assignment.  None of the terms or
conditions of this Escrow Agreement may be changed, waived, modified,
discharged, terminated or varied in any manner whatsoever unless in writing duly
signed by each party to this Escrow Agreement. No course of conduct shall
constitute a waiver of any of the terms and conditions of this Escrow Agreement,
unless such waiver is specified in writing, and then only to the extent so
specified.  A waiver of any of the terms and conditions of this Escrow Agreement
on one occasion shall not constitute a waiver of the other terms of this Escrow
Agreement, or of such terms and conditions on any other occasion. Except as
provided in Section 9 hereof, this Escrow Agreement may not be assigned by any
party without the written consent of the other parties.


19.            Severability.  To the extent any provision of this Escrow
Agreement is prohibited by or invalid under applicable law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Escrow Agreement.


20.            Governing Law.  This Escrow Agreement shall be construed and
interpreted in accordance with the internal laws of the State of New
York without giving effect to the conflict of laws principles thereof that would
otherwise cause the application of the laws of another jurisdiction.
 

--------------------------------------------------------------------------------

21.            Entire Agreement, No Third Party Beneficiaries.  This Escrow
Agreement constitutes the entire agreement between the parties relating to the
holding, investment and disbursement of the Escrow Funds and sets forth in their
entirety the obligations and duties of Escrow Agent with respect to the Escrow
Funds. Nothing in this Escrow Agreement, express or implied, is intended to or
shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Escrow Agreement.


22.            Execution in Counterparts, Facsimiles.  This Escrow Agreement and
any Joint Written Direction may be executed in two or more counterparts, which
when so executed shall constitute one and the same agreement or direction. The
delivery of copies of this Escrow Agreement and any Joint Written Instruction
and their respective signature pages by PDF or facsimile transmission shall
constitute effective execution and delivery as to the parties and may be used in
lieu of originals for all purposes.


23.            Termination.    This Escrow Agreement shall terminate upon the
distribution of all the Escrow Funds pursuant to any applicable provision of
this Escrow Agreement, and Escrow Agent shall thereafter have no further
obligation or liability whatsoever with respect to this Escrow Agreement or the
Escrow Funds.


24.            Dealings.  The Escrow Agent and any stockholder, director,
officer or employee of the Escrow Agent may buy, sell, and deal in any of the
securities of the Purchaser or Seller and become pecuniarily interested in any
transaction in which the Purchaser or Seller may be interested, and contract and
lend money to the Purchaser or Seller and otherwise act as fully and freely as
though it were not Escrow Agent under this Agreement.  Nothing herein shall
preclude the Escrow Agent from acting in any other capacity for the Purchaser or
Seller or for any other entity.


25.            Brokerage Confirmation Waiver.  Purchaser and Seller acknowledge
that to the extent regulations of the Comptroller of the Currency or other
applicable regulatory entity grant either the right to receive brokerage
confirmations for certain security transactions as they occur, Purchaser and
Seller specifically waive receipt of such confirmations to the extent permitted
by law.  The Escrow Agent will furnish the Purchaser and Seller periodic cash
transaction statements that include detail for all investment transactions made
by the Escrow Agent.


26.            Tax Reporting.    Escrow Agent shall have no responsibility for
the tax consequences of this Agreement and Purchaser and Seller shall consult
with independent counsel concerning any and all tax matters.  Purchaser and
Seller shall provide Escrow Agent Form W-9 and an original Form W-8, as
applicable, for each payee, together with any other documentation and
information requested by Escrow Agent in connection with Escrow Agent's
reporting obligations under applicable IRS regulations. If such tax
documentation is not so provided, Escrow Agent shall withhold taxes as required
by law and shall remit such taxes to the appropriate authorities.  Seller and
Purchaser have determined that any interest or income on Escrow Funds shall be
reported on an accrual basis and deemed to be for the account of Seller.  Seller
shall prepare and file all required tax filings with the IRS and any other
applicable taxing authority, and Seller shall pay the income taxes that are due
and payable on such interest or income on Escrow Funds.  The Escrow Agent shall
provide monthly statements to Purchaser and Seller to their notice addresses
listed in Section 16 that shall include the amount of any interest or income on
Escrow Funds posted each month; provided that the parties further agree that:


(a)             Escrow Agent IRS Reporting.  Purchaser shall provide the Escrow
Agent with all information requested by the Escrow Agent in connection with the
preparation of all applicable Form 1099 and Form 1042-S documents with respect
to all distributions as well as in the performance of Escrow Agent's reporting
obligations under the Foreign Account Tax Compliance Act and Foreign Investment
in Real Property Tax Act or other applicable law or regulation.


 (b)            Withholding Requests and Indemnification.  Purchaser and Seller
jointly and severally agree to (i) assume all obligations imposed now or
hereafter by any applicable tax law or regulation with respect to payments or
performance under this Agreement, (ii) request the Escrow Agent in writing with
respect to withholding and other taxes, assessments or other governmental
charges, and advise Escrow Agent in writing with respect to any certifications
and governmental reporting that may be required under any applicable laws or
regulations, and (iii)

--------------------------------------------------------------------------------

indemnify and hold the Escrow Agent harmless pursuant to Section 11 hereof from
any liability or obligation on account of taxes, assessments, additions for late
payment, interest, penalties, expenses and other governmental charges that may
be assessed or asserted against Escrow Agent.
(c)            Imputed Interest.  To the extent that IRS imputed interest
regulations apply, Purchaser and Seller shall so inform Escrow Agent, provide
Escrow Agent with all imputed interest calculations and direct Escrow Agent to
disburse imputed interest amounts as Purchaser and Seller deem
appropriate. Escrow Agent shall rely solely on such provided calculations and
information and shall have no responsibility for the accuracy or completeness of
any such calculations or information.


27.      WAIVER OF TRIAL BY
JURY.                                                                                    EACH
PARTY TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY
JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (1)
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR (2) IN ANY WAY IN
CONNECTION WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF THE
PARTIES TO THIS AGREEMENT OR IN CONNECTION WITH THIS AGREEMENT OR THE EXERCISE
OF ANY SUCH PARTY'S RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR THE CONDUCT OR
THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, IN ALL OF THE FOREGOING CASES
WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT OR
OTHERWISE. EACH OF THE PARTIES HERETO HEREBY FURTHER ACKNOWLEDGES AND AGREES
THAT EACH HAS REVIEWED OR HAD THE OPPORTUNITY TO REVIEW THIS WAIVER WITH ITS
RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A CONSENT BY ALL PARTIES TO A TRIAL
BY THE COURT.


28.            Publicity.  No party will (a) use any other party's proprietary
indicia, trademarks, service marks, trade names, logos, symbols, or brand names,
or (b) otherwise refer to or identify any other party in advertising, publicity
releases, or promotional or marketing publications, or correspondence to third
parties without, in each case, securing the prior written consent of such other
party.






[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed under seal as of the date first above written.


MELA SCIENCES, INC.




                          By:            /s/ Michael R. Stewart
Name:            Michael R. Stewart                               
Title:               President & CEO                                   




PHOTOMEDEX, INC.


                          By:            /s/ Dennis M.
McGrath                                           
Name:            Dennis M. McGrath                            
Title:              President & Chief Fianancial Officer 




U.S. BANK NATIONAL ASSOCIATION
as Escrow Agent


                          By:            Ralph E.
Jones                                                           
Name:            Ralph E. Jones                                      
Title:               Vice President                                       
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A


SCHEDULE OF FEES FOR SERVICES AS ESCROW AGENT
DUE UPON EXECUTION OF ESCROW AGREEMENT




I.            Acceptance
Fee:                                                                                                                              $2,500.00
The acceptance fee includes the administrative review of documents, initial
set-up of the account, and other reasonably required services up to and
including the closing.  This is a flat one-time fee, payable at closing.
II.            Annual Administration
Fee:                                                                                             $2,500.00
Annual administration fee for performance of the routine duties of the escrow
agent associated with the administration of the account.  Administration fee is
payable in advance without proration for partial years.  This assumes that the
number of subscribers will be limited to one hundred or fewer.  If the number of
subscribers exceeds one hundred, then the annual administrative fee shall
increase by $1,000 for each incremental group of one to twenty subscribers.
III.            Out-of-Pocket
Expenses:                                                                                                      At
Cost
Reimbursement of expenses associated with the performance of our duties,
including but not limited to fees and expenses of legal counsel, accountants and
other agents, tax preparation, reporting and filing, publications, and filing
fees.


Extraordinary services are responses to requests, inquiries or developments, or
the carrying out of duties or responsibilities of an unusual nature, including
termination, which may or may not be provided for in the governing documents,
are not routine or undertaken in the ordinary course of business.  Payment of
extraordinary fees is appropriate where particular requests, inquiries or
developments are unexpected, even if the possibility of such things could have
been foreseen at the inception of the transaction.  Extraordinary services might
include, without limitation, amendments or supplements, specialized reporting,
non-routine calculations, foreign currency conversions and actual or threatened
litigation or arbitration proceedings. A reasonable charge will be assessed and
collected by the Escrow Agent based on the nature of the extraordinary service. 
At our option, these charges will be billed at a flat fee or at our hourly rate
then in effect.


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account.  For a
non-individual person such as a business entity, a charity, a trust or other
legal entity we will ask for documentation to verify its formation and existence
as a legal entity. We may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.

--------------------------------------------------------------------------------

 
SCHEDULE B


U.S. BANK NATIONAL ASSOCIATION
MONEY MARKET ACCOUNT AUTHORIZATION FORM
DESCRIPTION AND TERMS




The U.S. Bank Money Market account is a U.S. Bank National Association ("U.S.
Bank") interest-bearing money market deposit account designed to meet the needs
of U.S. Bank's Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank.   Selection of this investment includes authorization to
place funds on deposit and invest with U.S. Bank.


U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366).  This method applies a daily periodic rate to the principal
balance in the account each day.  Interest is accrued daily and credited monthly
to the account.  Interest rates are determined at U.S. Bank's discretion, and
may be tiered by customer deposit amount.


The owner of the account is U.S. Bank as Agent for its trust customers.  U.S.
Bank's trust department performs all account deposits and withdrawals. Deposit
accounts are FDIC Insured per depositor, as determined under FDIC Regulations,
up to applicable FDIC limits.


U.S. BANK, WHEN ACTING AS AN INDENTURE TRUSTEE OR IN A SIMILAR CAPACITY, IS NOT
REQUIRED TO REGISTER AS A MUNICIPAL ADVISOR WITH THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF COMPLYING WITH THE DODD-FRANK WALL STREET REFORM &
CONSUMER PROTECTION ACT.  INVESTMENT ADVICE, IF NEEDED, SHOULD BE OBTAINED FROM
YOUR FINANCIAL ADVISOR.


Automatic Authorization


In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Account.  The U.S. Bank Money Market Account is a
permitted investment under the operative documents and this authorization is the
permanent direction for investment of the moneys until notified in writing of
alternate instructions.

--------------------------------------------------------------------------------

SCHEDULE C


 Each of the following person(s) is a Purchaser Representative authorized to
execute documents and direct Escrow Agent as to all matters, including fund
transfers, address changes and contact information changes, on Purchaser's
behalf (only one signature required):


   Michael R.
Stewart                                        _______________________                                        (914)
373-6926
Name                                                      Specimen
signature                                                                      Telephone
No.


   Robert W.
Cook                                            _______________________                                        (914)
373-6936
Name                                                      Specimen
signature                                                                      Telephone
No


_______________________              _______________________                                      ____________
Name                                                      Specimen
signature                                                                      Telephone
No




Each of the following person(s) is a Seller Representative authorized to execute
documents and direct Escrow Agent as to all matters, including fund transfers,
address changes and contact information changes, on Seller's behalf (only one
signature required):


   Dennis
McGrath                                             _______________________                                         215-619-3234
Name                                                      Specimen
signature                                                                      Telephone
No


_______________________             _______________________                                         ____________
Name                                                      Specimen
signature                                                                      Telephone
No


_______________________            _______________________                                           ____________
Name                                                      Specimen
signature                                                                      Telephone
No


(Note: if only one person is identified above, please add the following
language:)
The following person not listed above is authorized for call-back confirmations


Michele Pupach                                                         
215-619-3286
Name                                                                                                  Telephone
Number





 

--------------------------------------------------------------------------------